DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on March 11, 2021 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. 

Status of the Claims
	Claims 1, 4, and 6 are pending and under consideration in this action. Claims 2, 3, and 5 are cancelled.

Priority
It is noted that the following limitations first appear in the instant application:
“wherein the solution is formed in a single batch vessel” (ln.18-19 of claim 1).
Claims 1, 4, and 6 either explicitly recite or incorporate the aforementioned limitation. Therefore, these claims will receive the priority date of the instant application’s effective filing date, August 19, 2019.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gauthier et al. (Gauthier) (US 2017/0165276 A1; published June 15, 2017).
Applicant claims a storage stable, foamable composition comprising on a weight basis:
a) 0.02 to 0.10% halobetasol or its pharmaceutically acceptable salts, esters, and solvates;
b) 40 to 60% ethyl alcohol;
c) 0.1 to 5.0% Emulsifying Wax, NF;
d) 0.05 to 1.0% cetostearyl alcohol;
e) 0.05 to 1.0% polyoxyl 20 cetostearyl ether;
f) 1 to 10% propylene glycol;
g) 30 to 40% water;
h) greater than 0.0% and less than 0.0005% benzoic acid; and
i) 3.25 to 5.75% propellant,
wherein the composition has a pH of between about 4.0 to 6.3, and 
wherein the composition is produced by:
forming a homogenous solution including (b)-(h), wherein the solution is formed in a single batch vessel at a temperature of at least about 65oC;
cooling the homogenous solution to a temperature of below about 50oC;
adding halobetasol, or a pharmaceutically acceptable salt, ester, or solvate thereof, to the cooled solution and forming a homogenous solution;
filling an aerosol canister with the homogenous solution while the solution is at a temperature of above about 35oC; and
charging the canister with the propellant thereby forming the foamable composition;
wherein the composition is stable for greater than 36 months at 25oC, regardless of whether the composition is void of a buffer, as determined by assay of an active amount of halobetasol.

Gauthier discloses a storage stable, foamable composition comprising, on a weight basis:
a) 0.02-0.10% corticosteroid or its pharmaceutically acceptable salts, esters, and solvates;
b) 50-60% ethyl alcohol;
c) 0.1-5.0% Emulsifying Wax, NF;
d) 0.05-1.0% cetostearyl alcohol;
e) 0.05-1.0% polyoxyl 20 cetostearyl ether;
f) 1-10% propylene glycol;

h) less than 0.001% benzoic acid as the can corrosion inhibitor; and 
i) 3.25-5.75% propellant, wherein the composition is void of a buffer and has a pH of between about 4.0-6.3 (Gauthier claims 30, 31, 48).
In an embodiment, the benzoic acid is present in an amount of less than approximately 0.0005% (para.0048; Gauthier claim 44).
With regards to the corticosteroid, Gauthier exemplifies the use of halobetasol propionate as the corticosteroid component (para.0068-0069, 0091-0095; Gauthier claim 10).
Gauthier also discloses a method for single-stream manufacture of the aforementioned foamable composition, the method comprising:
a) forming a homogenous solution comprising the ethyl alcohol, benzoic acid, cetostearyl alcohol, Emulsifying Wax, NF, polyoxyl 20 cetostearyl alcohol, propylene glycol, and water, wherein the solution is formed in a single batch vessel at a temperature of between about 65-70oC;
b) cooling the homogenous solution of step (a) to a temperature between about 45-50oC;
c) adding halobetasol propionate to the cooled solution of step (b) and forming a homogenous solution while maintaining the solution between about 45-50oC;
d) filling an aerosol canister with the solution of step (c) while the solution is maintained between about 42-48oC; and 
e) charging the canister with a propellant thereby forming a single-phase foamable composition (para.0068-0069; Gauthier claim 1, 4-7).
Gauthier discloses that the compositions predicted a shelf-life of greater than 36 months at 25oC (para.0091-0092; Fig.3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (Jones) (US 2006/0171898 A1; of record), Rana et al. (Rana) (WO 2015/044857 A1; of record), Twidwell et al. (Twidwell) (US 2013/0209545 A1; of record), and Abram et al. (Abram) (US 2008/0015271 A1; of record).
	Applicant’s claims are set forth above and incorporated herein.

Jones discloses a foamable pharmaceutical composition comprising a corticosteroid active substance, a quick-break foaming agent, a propellant, and a buffering agent, wherein the composition has a pH within the range of 3.0 to 6.0, preferably 4.0-5.0. The compositions can be used to treat various skin diseases (abstract; Jones claim 1; para.0020). 
	The quick-break foaming agent has the following compositions: (a) an aliphatic alcohol, preferably in amounts of 40-90% w/w composition, more preferably 55-70% w/w; (b) water, preferably in amounts of 10-40% w/w; (c) at least one fatty alcohol, preferably in amounts of 0.5-10% w/w; and (d) surface active agent(s) (emulsifier), typically in amounts of 0.1-15% w/w (para.0007-0014). The relative proportions of the fatty alcohol(s), water/aliphatic alcohol, and propellant are conveniently controlled according to conventional means so as to provide a homogeneous clear solution and so as to allow the formation of a suitable quick-break foam (para.0021).
	The fatty alcohol is preferably mixtures of cetyl alcohol and a stearyl alcohol (i.e. cetostearyl alcohol) (para.0012). The aliphatic alcohol is preferably ethanol (para.0013). 
	The propellant used may be chosen from conventional aerosol propellants, such as propane or butane. The propellant is preferably present in amounts of 3-5% w/w (para.0015). 
	It is possible that other additives may be used. It is preferred to add a humectant to reduce the drying effects of the aqueous aliphatic alcohol. Such humectant may preferably be present in an amount of 0.1-10% w/w. It is particularly preferred that the humectant be propylene glycol (para.0016). 
	The corticosteroid active substance is preferably present in an amount of 0.01-1.0% w/w, more preferably 0.05-0.2% w/w (para.0019). The composition may be used to deliver corticosteroid compounds which have utility in the topical treatment of skin disorders (para.0017).
	The composition is sprayed, producing a semi-solid form (a foam or mousse) which is suitable for the topical application to the site of interest. On application, heat from the skin causes the mousse to break down into liquid form, thus releasing the aliphatic alcohol and corticosteroid active substance which penetrate the skin site, leaving a low amount of residue, many times lower than those obtained when delivering active from a cream base. This route of administration facilitates the ease of specific local application, and the composition provides a convenient, controllable, and efficient vehicle for delivering topically active corticosteroids to the skin. This gives greater physical control compared to conventional 
	The composition may be contained in and dispensed from a container capable of withstanding the pressure of the propellant gas and having an appropriate valve/nozzle for dispensing the composition as a foam under pressure, such as an aluminum can. If the container is made of a metal material likely to suffer corrosion under the action of the composition, the composition may include a corrosion inhibitor as an additive. Thus, the presence of a corrosion inhibitor may be necessary if the container is made of tin plate. Suitable corrosion inhibitors include organic acid salts. Among the preferred corrosion inhibitors include benzoic acid. If used, the corrosion inhibitor may be present in amounts of 0.1-15% w/w, more preferably 0.1-3% w/w (para.0023). 
	With regards to the limitation in the instant claims wherein the benzoic acid is present in an amount greater than 0.0% and less than 0.0005%, although Jones discloses that the corrosion inhibitor (e.g. benzoic acid), if used, may be present in amounts of 0.1-15 w/w, more preferably 0.1-3% w/w, Jones appears to indicate that the corrosion inhibitor is an optional component, i.e. compositions comprising 0% corrosion inhibitor are encompassed, and that the amount of the corrosion inhibitor should be adjusted, based on the need imposed by the particular material that makes up the container. Thus, the amount of the benzoic acid used as the can corrosion inhibitor in the composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of benzoic acid to add in order to best achieve the inhibition of the container’s corrosion. In particular, the more corrosive the can material, the more benzoic acid that would be needed, and the less corrosive the can material, the less benzoic acid would be needed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.
Furthermore, note MPEP 2144.05(I): a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., “not substantially less than 13%,” “not substantially below 17%,” and “between about 13[%] and 20%”); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges).
With regards to the method of producing the foamable composition, Jones discloses adding in the corticosteroid active ingredient at a temperature of about 45oC (para.0028).
	
Jones does not appear to explicitly disclose (i) the inclusion of halobetasol; (ii) the inclusion of emulsifying wax; or (iii) the inclusion of polyoxyl 20 cetostearyl ether. Rana, Twidwell, and Abram are relied upon for these disclosures. Their teachings are set forth herein below.

	Rana discloses a topical spray composition comprising halobetasol or its salts, polymorphs, hydrates, solvates, prodrugs, chelates, and complexes thereof, such as halobetasol propionate, and its use in treating topical skin conditions, such as psoriasis (abstract; pg.3, lines 26-29; pg.4, lines 16-20). Rana discloses that the halobetasol (a corticosteroid) can be present in the composition in an amount of about 0.01-0.5% w/w of the total composition (pg.2, line 9; pg.4, lines 16-20). 
	Rana’s composition also comprises an emollient, which helps retain skin moisture and also helps control the rate of evaporation and the tackiness of the composition. Additionally, emollients provide a 
	Twidwell discloses topical therapeutic compositions (title; abstract). Twidwell discloses that foam preparations may be formulated to be delivered from a pressurized aerosol canister, via a suitable applicator, using inert propellants. Suitable excipients for the formulation of the foam base includes emulsifying wax (para.0096). 
	Abram discloses therapeutic foamable compositions, which are useful for the treatment of a dermatological disorder in a mammal by the topical administration of the composition (abstract). Abram discloses that among the suitable surfactants for use in such compositions include polyoxyethylene fatty alcohol ethers, such as polyoxyethylene (20) cetostearyl ether (para.0078, 0082).

	With regards to the active pharmaceutical ingredient, as discussed above, Jones discloses the use of corticosteroids and discloses that their composition delivers corticosteroid compounds having utility in the topical treatment of skin disorders. In light of Rana’s disclosure that halobetasol propionate, used in amounts of about 0.01-0.5% w/w of the composition, is a corticosteroid known for treating topical skin conditions, e.g. psoriasis, it would have been obvious to one of ordinary skill in the art to combine the teachings of Jones with the teachings of Rana before the effective filing date of the instant invention, and use Rana’s halobetasol propionate (in amounts disclosed by Rana) as the corticosteroid in Jones’s composition. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantages of using Jones’s foam composition (e.g. facilitates the ease of specific local application, providing a convenient, controllable, and efficient vehicle for delivering topically active corticosteroids to the skin, minimizing rubbing of the target site, and allowing the alcoholic vehicle to penetrate the skin to deliver the active to where it will have the greatest effect) when delivering halobetasol propionate. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Jones discloses their active ingredient is to be a corticosteroid for use in treating topical skin disorders, and Rana 
	Further, as discussed above, Rana discloses that emollients are known to be used in topical spray compositions comprising halobetasol, and discloses the advantages of including emollients such as waxes; and Twidwell discloses that emulsifying wax is a wax that is known to be used in the foam base of sprayable foam compositions, such as the dosage form of Jones’s composition. In light of these disclosures, it would have been obvious to one of ordinary skill in the art to further combine the teachings of Jones and Rana with the teachings of Twidwell before the effective filing date of the instant invention, and further include an emollient, in particular Twidwell’s emulsifying wax, into the composition of the combined teachings of Jones and Rana discussed above. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantages of the inclusion of an emollient, such as retaining skin moisture, helping control the rate of evaporation and the tackiness of the composition, and providing a softening or soothing effect on the skin surface. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Rana discloses that emollients, such as waxes, are an art recognized and conventional additive for inclusion into topical spray compositions, and Twidwell discloses that emulsifying wax is known to be used in the foam base of sprayable foam compositions, such as the dosage form of Jones’s composition.
	Because emulsifying wax is known as a mixture of cetearyl alcohol (a fatty alcohol) and a polysorbate (a surface active agent as defined by Jones (para.0014)), one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to try using emulsifying wax in amounts ranging from 0.1-15% by w/w as such a range is disclosed by Jones as being suitable for fatty alcohols and surface active agents (emulsifiers). Further it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results. In the instant case, because emulsifying wax is also known to have emollient effects, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated to engage in routine In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
	Further, as discussed above, Jones discloses the inclusion of a surface active agent (surfactant) in an amount ranging from 0.1-15% by weight. In light of Abram’s disclosure that polyoxyethylene (20) cetostearyl ether is a surfactant that is known to be used in therapeutic foamable compositions used for topically treating skin disorders, it would have been obvious to one of ordinary skill in the art to further combine the teachings of Jones, Rana, and Twidwell with the teachings of Abram, and try using Abram’s polyoxyethylene (20) stearyl ether as the surfactant in the foamable therapeutic composition of the combined teachings of Jones, Rana, and Twidwell as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so as Jones discloses the inclusion of a surfactant in the foamable therapeutic composition used for topically treating skin disorders, and Abram discloses that polyoxyethylene (20) stearyl ether is a surfactant that is known to be used in such compositions.
	With regards to the amounts and ranges disclosed by the prior art references, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
	With regards to the limitation in the instant claim 1, “wherein the composition is stable for greater than 36 months at 25oC as determined by assay of an active amount of halobetasol,” as evidenced by the instant Specification’s Example 4, which tests the stability of the formulation of Table VI, this claimed stability appears to be inherent to the compositions having the components as recited in the instant claims. oC as determined by assay of an active amount of halobetasol.
	With regards to the production steps recited in the instant claims 1 and 4, note MPEP 2113 [R-1]  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The MPEP also indicates that “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). In the instant case, the process steps in the instant claims 1 and 4 structurally result in a foamable composition comprising the claimed components (a)-(i), wherein the composition has a pH of between 4.0 to 6.3., wherein the composition is stable for greater than 36 months at 25oC as determined by assay of an active amount of halobetasol. The instant Specification discloses that by adding halobetasol at a lower temperature (i.e. preferably below 50oC) in the manufacturing process, the rate of degradation of halobetasol is markedly reduced and thus the amount of degradant products is reduced (P.G. Pub., para.0046). As discussed above, Jones discloses that in producing the foamable composition, the corticosteroid active ingredient is added to the mixture at a temperature of about 45oC (para.0028), which is within the aforementioned range of below 50oC. Therefore, as the combined teachings of the prior art references are fairly suggestive of the aforementioned foamable composition, wherein the corticosteroid active ingredient (e.g., halobetasol) is added at a reduced oC, absent evidence to the contrary, the product of the combined teachings of the prior art references as discussed above is structurally the same as the product of the instant claims.
	With regards to the limitation “wherein the composition is stable for greater than 36 months at 25oC, regardless of whether the composition is void of a buffer,” it is noted that the limitation does not impart a structural limitation. Although Jones discloses that a buffering agent is required in their composition, the aforementioned limitation does not exclude a buffer from being incorporated into the composition. Thus, the composition of the combined teachings of the cited prior art references reads on the composition of the instant claims for the reasons set forth above. 
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments filed March 11, 2021 have been fully considered but they are not persuasive.
(1) Applicant argues that the claimed subject matter, resulting from the components and the process, results in a product with stability without need for a buffering agent. Applicant argues that Jones should be recognized to teach away from any such composition, regardless of components or process of preparation, that does not require a buffering agent to stabilize the active ingredient.

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. Although Jones requires a buffer in their formulation, Jones does not teach away from the instant claims as the instant claims as currently written do not exclude a buffer. As noted by Applicant, buffering agents are not excluded by the claims.
With regards to the amended process steps in claim 1 and the data shown in the Gauthier Declaration of 03/25/2020, the experiment and data shown for Experiment II in the Gauthier Declaration are not a comparison to that of the closest prior art, Jones, and does not make clear that the combination 
When comparing Formulation C with Formulations D/E, it is noted that more than one variable is changed: (i) benzoic acid versus sodium benzoate; (ii) the amount of the sodium benzoate/benzoic acid used; and (iii) the temperature at which the halobetasol is added. Thus, it cannot be determined if the differences in stability seen between Formulations C and Formulations D/E is due to aforementioned variable(s) (i), (ii), and/or (iii). First, it is unclear if the difference in stability results between Formulations C and D seen in the Gauthier Declaration is due to the use of benzoic acid versus sodium benzoate, the amount of the benzoic acid/sodium benzoate used, and/or the temperature at which halobetasol propionate is added. As evidenced by Cravotto et al. (Steroids; of record), degradation of halobetasol propionate was observed in the presence of bases. As sodium benzoate is basic, in light of Cravotto, it would be expected that the use of sodium benzoate would produce more halobetasol degradation compared to when using an acid, such as benzoic acid. Thus, it cannot necessarily be concluded that manufacturing the composition using the claimed process steps is what caused the improved stability in Formulation D compared to Formulation C.
Further regarding the claimed process steps, the comparison of the manufacturing process of Formulation C vs. the manufacturing process of Formulation D is not a comparison to that of the closest prior art, Jones. As discussed in the Gauthier Declaration, Formulation C was formulated by mixing all of the ingredients at a temperature of 65-70oC, whereas Formulation D was formulated by mixing the carrier components at a temperature of 65-70oC and cooling the carrier to 45-50oC prior to adding the halobetasol propionate. It was concluded that the formulation stability is increased when manufactured using a process as recited in claim 1, where the bulk homogenous solution is heated and then cooled before the active corticosteroid (halobetasol) is added. The instant Specification also discloses that by adding halobetasol at a lower temperature (i.e. preferably below 50oC) in the manufacturing process, the rate of degradation of halobetasol is markedly reduced and thus the amount of degradant products is reduced (P.G. Pub., para.0046). However, as discussed above, Jones discloses adding the active corticosteroid at oC. Jones generally discloses mixing all of the components (carrier material + corticosteroid active ingredient) at a temperature of about 45oC, i.e., the temperature disclosed by the instant Specification as markedly reducing the rate of degradation of halobetasol. 
Thus, from the experiment and data shown in the Gauthier Declaration, it is unclear if the improved stability of Formulation D (i.e., reduced degradants in Formulation D) compared to Formulation C would only be seen when the carrier component is first heated to 65-70oC then reduced to 45-50oC prior to adding halobetasol, or if the improved stability would also be seen if all of the ingredients are added at a temperature of 45oC as is disclosed in Jones. 
Note MPEP 2113 [R-1]  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The MPEP also indicates that “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over (i) claims 22-26 and 28-30 of copending Application No. 15/874,521 (Copending 521); (ii) claim 1-7 and 9 of copending Application No. 16/544,723 (Copending 723), and (iii) claims 1, 4-7, 9, 10, 22, 23, 26, 27, and 30 of copending Application No. 15/874,610 (Copending 610). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all 5 sets of claims claim substantially similar storage stable, foamable compositions comprising halobetasol or its pharmaceutically acceptable salts, esters, and solvates; ethyl alcohol; Emulsifying Wax; cetostearyl alcohol; polyoxyl 20 cetostearyl ether; propylene glycol; water, and benzoic acid in overlapping amounts. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Further regarding Copending 610, although the instant claims are directed to product claims whereas claims 1, 4-7, 9, 10, 22, 23, 26, and 27 of Copending 610 are method claims, Copending 610’s claims are directed to producing a foamable composition including a corticosteroid (e.g. halobetasol propionate as evidenced by its claim 10), and claim methods steps with ingredients in amounts that 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,857,159 B2 (USPN 159). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims claim substantially similar storage stable, foamable compositions comprising halobetasol or its pharmaceutically acceptable salts, esters, and solvates; ethyl alcohol; Emulsifying Wax; cetostearyl alcohol; polyoxyl 20 cetostearyl ether; propylene glycol; water, and benzoic acid in overlapping amounts. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].

Response to Arguments
Applicant's arguments filed March 11, 2021 have been fully considered. Applicant requests the provisional rejections be held in abeyance until the present claims are otherwise determined allowable. Thus, the double patenting rejections set forth above are maintained at this time.

Conclusion
Claims 1, 4, and 6 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA A SHIN/Primary Examiner, Art Unit 1616